DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alft et al (U.S. Patent No. 6,315,062) in view of DeLine (U.S. Patent Application Publication No. 2009/0048706).
As to Claim 1, Alft discloses an excavation system that is operable to provide excavation of an area and further provide detection of subterranean objects wherein the excavation system comprises: 
A digging wand (#22, #24), said digging wand having a first end and a second end, said digging wand being constructed of tubular metal, said digging wand having a nozzle (#224, #225) operably coupled thereto at said second end thereof, said nozzle having at least one water jet configured to have water egress therefrom; 
A controller (#72, #74), said controller having the necessary electronics to store, transmit, receive and manipulate data, said controller being operably coupled to said digging wand; 
At least one detection transceiver (Column 9, Lines 41-60), said at least one detection transceiver configured to provide detection of subterranean objects proximate said nozzle during excavation of an area.  
However, Alft is silent about the at least one detection transceiver being disposed within said nozzle. DeLine is provided to demonstrate that it is known to place a detection transceiver within a nozzle (Paragraph 0058). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to place the at least one detection transceiver within the nozzle since it 
As to Claim 2, Alft as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Alft as modified also teaches wherein said at least one detection transceiver is configured to utilize an imaging technique selected from one of the following: magnetic, ultrasound (Column 9, Line 45) or x-ray.  
As to Claim 3, Alft as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Alft as modified also teaches wherein said controller is configured to provide a first operational mode (#71) and a second operational mode (#69) of the excavation system.  
As to Claim 4, Alft as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Alft as modified also teaches wherein said controller is further configured with a screen (#503), said screen providing visual image of an area proximate to said nozzle during excavation.  
As to Claim 5, Alft as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Alft as modified also teaches and further including a control interface (Column 14, Lines 22-32), said control interface operably coupled to said digging wand on said first 10Patent ApplicationDocket No.: Wauclair-01end thereof, said control interface providing operably coupling of said digging wand to said controller.  
As to Claim 6, Alft as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Alft as modified also teaches and further including a visual alarm (#374), said visual alarm operable to provide a visual indicator of detection of a subterranean object proximate said nozzle.  
As to Claim 7, Alft as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Alft as modified also teaches wherein in said second mode of operation of the excavation system said controller is configured to reduce water pressure egressing from the at least one water jet subsequent detection of a subterranean object being proximate said nozzle (Column 6, Lines 12-21).  
Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alft et al (U.S. Patent No. 6,315,062) in view of DeLine (U.S. Patent Application Publication No. 2009/0048706) and Jarnecke et al (U.S. Patent Application Publication No. 2006/0086010).
As to Claim 8
A digging wand (#22, #24), said digging wand having a first end and a second end, said digging wand being constructed of tubular metal, said digging wand having a nozzle (#224, #225) operably coupled thereto at said second end thereof, said nozzle having an interior volume; 
A plurality of water jets, said plurality of water jets being disposed within the interior volume of said nozzle (Column 7, Lines 28-31); 
A controller (#72, #74), said controller having the necessary electronics to store, transmit, receive and manipulate data, said controller being operably coupled to said digging wand; and 
A plurality of detection transceivers (Column 9, Lines 41-60), said plurality of detection 11Patent ApplicationDocket No.: Wauclair-01transceivers configured to provide detection of subterranean objects proximate said nozzle during excavation of an area.  
However, Alft is silent about said plurality of detection transceivers being disposed within the interior volume of said nozzle. DeLine discloses that it is known to place detection transceivers within a nozzle (Paragraph 0058). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to place the plurality of detection transceivers within the nozzle since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Furthermore, Alft as modified (See above paragraph) is silent about a storage tank, said storage tank having a vacuum hose operably coupled thereto, said storage tank having an interior volume configured to receive and store excavated material and water, said plurality of water jets fluidly coupled to said storage tank. Jarnecke discloses about a storage tank, said storage tank having a vacuum hose operably coupled thereto, said storage tank having an interior volume configured to receive and store excavated material and water, a plurality of water jets fluidly coupled to said storage tank (Paragraph 0019). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a storage tank, said storage tank having a vacuum hose operably coupled thereto, said storage tank having an interior volume configured to receive and store excavated material and water; said plurality of water jets fluidly coupled to said storage tank. The motivation would have been to provide means to received drilled loosened slurry. Accordingly, Alft as modified teaches 
As to Claim 9, Alft as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Alft as modified also teaches wherein the excavation system includes a first operational mode (#71) and a second operational mode (#69) wherein in the first operational mode water pressure egressing from the plurality of water jets is constant.  
As to Claim 10, Alft as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Alft as modified also teaches wherein said controller further includes a screen (#503), said screen being operable to provide image data of an area proximate the digging wand during excavation.  
As to Claim 11, Alft as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Alft as modified also teaches wherein said plurality of detection transceivers are configured to utilize an imaging technique selected from one of the following: magnetic, ultrasound (Column 9, Line 45) or x-ray.  
As to Claim 12, Alft as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Alft as modified also teaches wherein said controller further includes an audio and visual alarm (#374), said audio and visual alarm operable to provide visual and audial warning of a subterranean object proximate said digging wand.  
As to Claim 13, Alft as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Alft as modified also teaches wherein in said second operational mode of the excavation system said controller is configured to reduce water pressure egressing from the plurality of water jets subsequent detection of a subterranean object being proximate said nozzle (Column 6, Lines 12-21).  
As to Claim 14, Alft as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Alft as modified also teaches wherein said controller provides a third operational mode wherein in said third operational mode the controller provides preprogrammed water pressures for specific applications (Column 6, Lines 12-21).  
Claim 15, Alft discloses an excavation system that is configured to utilize a combination of pressurized water and vacuum to provide excavation of an area and detection of subterranean objects during the excavation process wherein the excavation system comprises:  
A digging wand (#22, #24), said digging wand having a first end and a second end, said digging wand being constructed of tubular metal, said digging wand having a nozzle (#224, #225) operably coupled thereto at said second end thereof, said nozzle having an interior volume; 
A plurality of water jets, said plurality of water jets being disposed within the interior volume of said nozzle (Column 7, Lines 28-31); 
A controller (#72, #74), said controller having the necessary electronics to store, transmit, receive and manipulate data, said controller being operably coupled to said digging wand; and 
A plurality of detection transceivers (Column 9, Lines 41-60), said plurality of detection 11Patent ApplicationDocket No.: Wauclair-01transceivers configured to provide detection of subterranean objects proximate said nozzle during excavation of an area; and 
Wherein said controller is configured to provide a first operational mode (#71) and a second operational mode (#69) wherein in said first operational mode said controller is operable to provide a constant water pressure to the plurality of water jets (Column 6, Lines 12-21).  
However, Alft is silent about said plurality of detection transceivers being disposed within the interior volume of said nozzle. DeLine discloses that it is known to place detection transceivers within a nozzle (Paragraph 0058). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to place the plurality of detection transceivers within the nozzle since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Furthermore, Alft as modified (See above paragraph) is silent about a storage tank, said storage tank having a vacuum hose operably coupled thereto, said storage tank having an interior volume configured to receive and store excavated material and water, said plurality of water jets fluidly coupled to said storage tank. Jarnecke discloses about a storage tank, said storage tank having a vacuum hose 
As to Claim 16, Alft as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Alft as modified also teaches wherein in said second operational mode of the excavation system said controller is configured to reduce water pressure egressing from the plurality of water jets subsequent detection of a subterranean object being proximate said nozzle (Column 6, Lines 12-21).  
As to Claim 17, Alft as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Alft as modified also teaches wherein said plurality of detection transceivers are configured to utilize an imaging technique selected from one of the following: magnetic, ultrasound (Column 9, Line 45) or x-ray.
As to Claim 18, Alft as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Alft as modified also teaches wherein said controller further includes an audio and visual alarm (#374), said audio alarm being a speaker integrated into said controller, said visual alarm being a light on said controller, said audio and visual alarm operable to provide visual and audial warning of a subterranean object proximate said digging wand.  
As to Claim 19, Alft as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Alft as modified also teaches wherein said controller provides a third operational mode, said third operational mode providing operational parameters for alternate soil types, wherein in said third operational mode the controller provides preprogrammed water pressures for specific applications (Column 6, Lines 12-21).  
Claim 20, Alft as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Alft as modified also teaches wherein in said second operational mode the controller is operable to reduce water pressure egressing from the plurality of water jets across a pressure gradient (Column 6, Lines 12-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678